Citation Nr: 1144150	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  05-30 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased disability rating for left inguinal herniorrhaphy, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to May 1955.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2004 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO increased the disability rating for left inguinal herniorrhaphy from 0 percent to 10 percent.  The Veteran appealed that decision, seeking a rating higher than 10 percent.

The Veteran's appeal previously included an appeal for service connection for a psychiatric disability.  In a September 2011 rating decision, the RO granted service connection for a psychiatric disability.  Therefore, this issue has been resolved and is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (because appellant's first appeal concerned rejection of logically up-stream element of service connection, appeal could not concern logically down-stream element of disability rating.  Although the written brief presentation submitted to the Board by the Veteran's representative discussed the evaluation assigned to the now service-connected psychiatric disability and requested a new examination, there is no indication that the Veteran filed a notice of disagreement at the RO with the September 2011 rating decision.  See 38 U.S.C.A. § 7105(b)(1) (West 2002); 38 C.F.R. § 20.300 (2011).  Accordingly, the question of the evaluation assigned is not presently before the Board.

In January 2010, the Board remanded the herniorrhaphy rating issue to the RO for the development of additional evidence.  The Board is satisfied that there has been substantial compliance with the remand directives.  The Board will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In a May 2011 statement, the Veteran appeared to raise a claim for service connection for residual of cold injury to the hands.  In a November 2011 statement, the Veteran, through his representative, raised a claim for service connection for heart disease, claimed as secondary to his service-connected psychiatric disorder.  That statement also appears to be requesting an increased rating for the Veteran's psychiatric disability.  These issues have not been adjudicated by the RO, therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Any current hernia manifestations status post left inguinal herniorrhaphy are readily reducible and are well supported by a truss.


CONCLUSION OF LAW

The Veteran's left inguinal herniorrhaphy does not meet the criteria for a disability rating higher than 10 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7338 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In letters issued in December 2003, February 2005, March 2006, and January 2010, VA provided the Veteran notice regarding what information and evidence is needed to substantiate his claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The 2003 and 2005 notice letters advised the Veteran to submit evidence from medical providers, statements from others who could describe their observations of his disability level, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disability.  The March 2006 and January 2010 letters advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  The letters also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  These letters also informed the Veteran how effective dates are assigned, and the type of evidence that impacts the determination of effective dates.  The case was last adjudicated in September 2011.

The Board finds that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  The record includes service treatment records, post-service treatment records, and VA examination reports.  In the January 2010 remand, the Board instructed that records of recent VA medical treatment be obtained, and that the Veteran receive a new VA examination to determine the current manifestations of his left inguinal herniorrhaphy.  VA treatment records dated from 2005 to 2011 have been obtained.  A VA examination addressing the herniorrhaphy was performed in February 2010 and an addendum provided in March 2010.  As there has been substantial compliance with the remand directives, it is appropriate to proceed with review of the herniorrhaphy rating issue.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran actively participated in the claims process by submitting evidence and argument and reporting for examinations.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of the claim on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Rating for Left Inguinal Herniorrhaphy

In January 1953, the Veteran had a pre-induction examination for service.  The examiner noted a moderate left varicocele.  Service medical records from 1955 contain notation of a well healed left inguinal hernia repair scar.  In June 1955, the Veteran reported that hernia repair surgery was performed in 1954.  In a 1955 rating decision, the RO established service connection for residuals of a left inguinal herniorrhaphy effective from the Veteran's 1955 separation from service.  The RO initially assigned a disability rating of 0 percent.  The RO denied service connection for a left varicocele.  Rating decisions in 1985 and 1994 denied service connection for residuals of a kick in the groin and a prostate condition, and a ruptured testicle, respectively.

In December 2003, the Veteran submitted a claim for an increased rating for his service-connected inguinal hernia residuals.  In a June 2004 rating decision, the RO increased the rating to 10 percent under Diagnostic Code 7338, effective in December 2003.  The Veteran has appealed that decision, seeking a rating higher than 10 percent.

In a January 2006 rating decision, the RO granted service connection, and a separate, 40 percent disability rating, for another disorder with symptoms in the pelvic region.  The RO described that disorder as chronic urethritis with dysuria.

VA determines disability ratings by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  Ratings are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath, 1 Vet. App. at 594.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board therefore will consider whether different ratings are warranted for different time periods.  

The Rating Schedule provides criteria for evaluating inguinal hernia at 38 C.F.R. § 4.114, Diagnostic Code 7338.  The criteria are as follows:

Large, postoperative, recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable  ................................. 60 percent

Small, postoperative recurrent, or unoperated irremediable; not well supported by truss, or not readily reducible
   ........................................................... 30 percent

Postoperative recurrent, readily reducible and well supported by truss or belt  .......................................... 10 percent

Not operated, but remediable  ........................... 0 percent

Small, reducible, or without true hernia protrusion .. 0 percent

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran had a VA medical examination in May 2004 to address the current manifestations of the service-connected left inguinal herniorrhaphy.  The Veteran reported that because of the hernia he could not wear jockey shorts, and could not stand for prolonged periods.  He stated that he had a lot of pain because of the hernia.  The Veteran also reported dysuria, and difficulty with bowel movements due to hemorrhoids.  The examiner stated that those conditions did not seem to be related to the inguinal hernia.  The Veteran stated that he had not had any additional surgery for the hernia, and had not had episodes of incarceration of the hernia.  The examiner found bowel loop palpable in the left scrotum.  The loop was easily reducible, with no signs of incarceration.  The Veteran was not wearing a truss or belt.  The examiner stated that the hernia would be operable and reparable.

In a February 2005 statement, the Veteran indicated that he still suffered from his hernia.  On VA examination in March 2005, the Veteran reported having chronic groin pain since service.  He indicated that he addressed this by wearing briefs rather than boxer shorts.  He also reported a history of prostatitis.  The examiner found that the Veteran had a very large varicocele on the left, with no current inguinal hernia.  The examiner expressed the opinion that the Veteran's chronic groin pain was related to the varicocele.  

Records of VA treatment in 2005 to 2009 do not address the condition of the inguinal hernia.  Those treatment notes do reflect reports of urinary dysfunction and rectal discomfort, and findings of enlarged prostate and hemorrhoids.  On a VA genitourinary examination in January 2006, the examiner noted a left varicocele, with mild tenderness to palpation of the left testicle, and the left testicle significantly larger than the right.

In November 2009, the Veteran's representative expressed the Veteran's contention that his herniorrhaphy disability was much worse than was contemplated by the assigned rating and asked that a current examination be conducted.

In February 2010, the Veteran had a VA examination to determine the current manifestations of his inguinal hernia.  The Veteran stated that the hernia affected his activities of daily living, limiting him in lifting, doing chores, and sleeping.  The Veteran did not report an effect on his occupation.  There was no history of peritoneal diagnosis.  The examiner felt no hernia.  The Veteran's testicles were descended, without masses, and of normal size.  The examiner indicated that there was no evidence of recurrence of the hernia.  In March 2010, the examiner reviewed the Veteran's claims file.  The examiner again stated that the past hernia had resolved from surgery, and showed no current pathology.

In VA outpatient treatment in May 2010, the Veteran reported having groin pain.  In June 2011, he reported having pain in his left groin related to an injury during service.  Physical examination revealed no hernia.  He was fitted with a hernia truss.

Medical examination and treatment records from 2000 forward do not show any inguinal hernia that is not readily reducible.  There has been no finding of an irremediable hernia.  For support of the area of the repaired hernia, the Veteran has relied on wearing briefs rather than boxers.  In 2011 he complained of left groin pain.  Although no hernia was found on examination, the VA clinic provided him with a truss.  There is no indication that the hernia repair area is not well supported by a truss.  The preponderance of the evidence shows that the residuals the left inguinal hernia repair do not meet any of the Rating Schedule criteria for a rating higher than 10 percent.  The Board therefore denies the appeal for a rating increase.

The Board notes the Veteran's representative indicated he could not locate the VA examination report referred to in the supplemental statement of the case and questioned whether an examination was ever conducted.  However, review of the claims file shows that that the Veteran underwent a VA examination in February 2010 for his hernia and the report of that examination was printed in March 2010.  Moreover, an addendum following claims file review was provided in March 2010.  Such records were before the RO at the time of the September 2011 supplemental statement of the case (SSOC).  To the extent that the representative contends that the SSOC did not provide adequate reasons and bases, such does not warrant remand as it is ultimately the Board's responsibility to assess the weight of the 2010 VA examination for purposes of this appeal, and the Board has done so.

As a final matter, the Board has considered whether the Veteran's left inguinal herniorrhaphy presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology for his left inguinal herniorrhaphy, and provide higher ratings for disability that is more severe than currently shown by the evidence.  

The Board notes the Veteran has reported various urinary, groin, and rectal symptoms over the course of the appeal.  To the extent he contends such symptoms are related to his hernia, the record shows that he is currently service connected for urinary disability, and service connection has been previously denied for a left varicocele, prostate condition, ruptured testicle, and residuals of a kick to the groin.  Moreover, the 2004 VA examiner indicated that hemorrhoids and urinary symptoms were not related to his herniorrhaphy.  The symptoms associated with these conditions cannot be considered in evaluating his residuals of left herniorrhaphy.  See 38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses and the use of manifestations not resulting from service-connected disability are to be avoided).  38 C.F.R. § 4.14 (2011).  

Thus, the disability picture associated with the Veteran's left inguinal herniorrhaphy, including complaints of pain, recurrent hernia to the extent such exists and his being prescribed a truss, is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.



ORDER

Entitlement to a disability rating higher than 10 percent for left inguinal herniorrhaphy is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


